

OMNIBUS AMENDMENT AND CONSENT


OMNIBUS AMENDMENT AND CONSENT EFFECTIVE AS OF August 16, 2006 (this “Omnibus
Amendment and Consent”) by and among Acura Pharmaceuticals, Inc. (the
“Company”), and Acura Pharmaceutical Technologies, Inc. and the following
lenders (“Lenders”): Galen Partners III, L.P. (as agent for the other lenders
(“Agent”) and as a lender itself), Galen Partners International, III, L.P.,
Galen Employee Fund III, L.P., Care Capital Offshore Investments II, LP, Care
Capital Investments II, LP, Essex Woodlands Health Ventures V, L.P., Dennis
Adams, George E. Boudreau, Michael Weisbrot, Susan Weisbrot; and the following
persons with respect to Sections 5, 6, 7, and 8: John E. Heppe Jr. and Peter
Steiglitz (“Additional Watson Holders”).


Capitalized terms used herein and not defined herein have the meanings set forth
in the Subordination Agreement dated as of January 31, 2006 among the Lenders,
the Company and others (the “Subordination Agreement”).


R E C I T A L S


WHEREAS the Company and one or more Lenders have entered into the June 2005 Loan
Agreement, the September 2005 Loan Agreement, the November 2005 Loan Agreement
and the January 2006 Loan Agreement (collectively, the “Loan Agreements”) and
such other agreements, notes and instruments executed in connection with such
loan agreements (collectively, the “Loan Documents”); and


WHEREAS, the Company and certain Lenders and the Additional Watson Holders are
parties to the Watson Note (as defined in the Subordination Agreement); and


WHEREAS, the loans extended pursuant to the Loan Agreements are due to mature on
September 1, 2006 (the “Original Maturity Date”); and


WHEREAS, the Company and the Lenders wish to (i) extend the Original Maturity
Date and (ii) provide the Lenders with a right to convert the principal and
accrued and unpaid interest under the Loan Documents into a Subsequent Material
Offering (as defined herein).


NOW, THEREFORE, in consideration of the mutual covenants herein contained, the
parties mutually agree as follows:


AMENDMENT AND CONSENT
 

1.
Amendments:




 
(a)
Each of the June 2005 Loan Agreement, the September 2005 Loan Agreement, the
November 2005 Loan Agreement and the January 2006 Loan Agreement is amended by
replacing “September 1, 2006” in Section 2.1 thereof with “October 1, 2006” and
by adding Section 5.12 as set forth in Exhibit A.




 
(b)
Each of the June 2005 Notes, the September 2005 Notes, the November 2005 Notes
and the January 2006 Notes (and each of the forms of such Notes attached to the
June 2005 Loan Agreement, the September 2005 Loan Agreement, the November 2005
Loan Agreement and the January 2006 Loan Agreement) is amended by:



 
 

--------------------------------------------------------------------------------

 
 
(i)  replacing the words September 1, 2006, wherever they appear therein with
“October 1, 2006”; and


(ii) appending the following additional section to such note:


References to Loan Agreement. References to the Loan Agreement in this Note
shall mean references to the Loan Agreement, as amended, and as the same may be
further amended, supplemented or modified from time to time.



(c)
In the event a Replacement Note (as hereinafter defined) is issued pursuant to
Section 4 hereof, then in such Replacement Note the words “Secured Promissory
Note” shall be replaced with “Amended and Restated Promissory Secured Note” and
the following section shall be appended thereto:  



 Amended and Restated Secured Promissory Note. This Amended and Restated Secured
Promissory Note issued by the Company in favor of the Payee amends and restates
in its entirety, and is issued by the Company in replacement of and substitution
for a Secured Promissory Note of identical principal amount issued to Payee
pursuant to the Loan Agreement(the “Original Note”). The Company and the Payee
acknowledge and agree that upon the execution delivery of this Amended and
Restated Secured Promissory Note, the Original Note shall be null and void and
of no further legal force or effect.


The form of such Replacement Note shall be also be attached to the applicable
Loan  Agreement as an acceptable form of note to be issued pursuant thereto.


2.     References to Loan Documents: Any reference to any Loan Document in any
other Loan Document shall mean the Loan Document, as amended hereby.


3.     Attachment to All Notes: The Lenders covenant to give a copy of this
Omnibus Amendment and Consent to any purchaser of the June 2005 Notes, the
September 2005 Notes, the November 2005 Notes or the January 2006 Notes prior to
the actual purchase and to attach a copy of this Omnibus Amendment and Consent
to any of such notes where the undersigned is the named payee or holder.


4.     Amended and Restated Notes.  Upon request of the Company, each Lender
agrees to deliver to the Company any of the June 2005 Notes, the September 2005
Notes, the November 2005 Notes or the January 2006 Notes issued to them, in
exchange for an amended and restated Note (the “Replacement Note”) incorporating
the amendments set forth in this Omnibus Amendment and Consent.


5.     Subordination Agreement.  Each Lender and Additional Watson Holder agrees
to the provisions of this Omnibus Amendment and Consent, including without
limitation, to the amendments to the June 2005, September 2005 Notes, the
November 2005 Notes and the January 2006 Notes and acknowledges that the
Subordination Agreement shall remain in full force and effect .
 
 
 

--------------------------------------------------------------------------------

 
 
6.     Notes and Agreements Not Assigned. The undersigned Lenders and Additional
Watson Holders acknowledge that they have not transferred, conveyed or assigned
any of the Watson Note, the June 2005 Notes, the September 2005 Notes, the
November 2005 Notes or the January 2006 Notes issued to them and the undersigned
Lenders and Additional Watson Holders acknowledge that they have not assigned
any rights under the Loan Documents or under the Subordination Agreement.


7.     Counterparts: This Omnibus Amendment and Consent may be executed in one
or more counterparts and by different parties hereto in separate counterparts,
including by facsimile, each of which when so executed and delivered shall be
deemed an original, but all such counterparts together shall constitute but one
and the same instrument.


8.     Governing Law: THIS OMNIBUS AMENDMENT AND CONSENT AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE CONSTRUED IN ACCORDANCE WITH AND
GOVERNED BY THE LAW OF THE STATE OF NEW YORK WITHOUT REGARD TO PRINCIPLES OF
CONFLICTS OF LAWS.


 
 

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, each of the Parties have caused this Omnibus Amendment and
Consent to be duly executed and delivered as of the day and year first above
written.
 
 

        ACURA PHARMACEUTICALS, INC.  
   
   
    By:   /s/ Peter A. Clemens  

--------------------------------------------------------------------------------

 
 
Name: 
Title:
Peter A. Clemens
Sr. Vice President and CFO


        ACURA PHARMACEUTICAL TECHNOLOGIES , INC.  
   
   
    By:   /s/ Peter A. Clemens  

--------------------------------------------------------------------------------

 
 
Name:  
Title:
Peter A. Clemens
Sr. Vice President and CFO

 
 


LENDER AND AGENT:
GALEN PARTNERS III, L.P.
By: Claudius, L.L.C., General Partner
610 Fifth Avenue, 5th Fl.
New York, New York 10019
 
    /s/ Bruce Wesson                                     
By: Bruce Wesson
Its: General Partner
LENDER:
CARE CAPITAL OFFSHORE INVESTMENTS II, LP
By: Care Capital II, LLC, as general partner
47 Hulfish Street, Suite 310
Princeton, NJ 08542
 
By:    /s/ David Ramsay                                       
By: David R. Ramsay
Its: Authorized Signatory
   
LENDER:
GALEN PARTNERS INTERNATIONAL, III, L.P.
By: Claudius, L.L.C., General Partner
610 Fifth Avenue, 5th Floor
New York, New York 10020
 
    /s/ Bruce Wesson                                       
By: Bruce Wesson
Its: General Partner
LENDER:
CARE CAPITAL INVESTMENTS II, LP
By: Care Capital II, LLC, as general partner
47 Hulfish St., Suite 310
Princeton, NJ 08542
 
By:    /s/ David Ramsay                                                      
Name: David R. Ramsay
Title: Authorized Signatory

 
 
 

--------------------------------------------------------------------------------

 
 
LENDER:
GALEN EMPLOYEE FUND III, L.P.
By: Wesson Enterprises, Inc.
610 Fifth Avenue, 5th Floor
New York, New York 10020
 
    /s/ Bruce F. Wesson                                   
By: Bruce F. Wesson
Its: General Partner
LENDER:
ESSEX WOODLANDS HEALTH
VENTURES V, L.P.
190 South LaSalle Street, Suite 2800
Chicago, IL 60603
 
  /s/ Immanuel Thangaraj                                 
By: Immanuel Thangaraj
Its: Managing Director
   
LENDER:
MICHAEL WEISBROT
1136 Rock Creek Road
Gladwyne, Pennsylvania 19035
 
    /s/ Michael Weisbrot                                
LENDER:
SUSAN WEISBROT
1136 Rock Creek Road
Gladwyne, Pennsylvania 19035
 
     /s/ Susan Weisbrot                                   
   
LENDER:
DENNIS ADAMS
120 Kynlyn Road
Radnor, Pennsylvania 19312
 
    /s/ Dennis Adams                                     
LENDER:
GEORGE E. BOUDREAU
222 Elbow Lane
Haverford, PA 19041
 
     /s/ George Boudreau                                
   
ADDITIONAL WATSON HOLDER:
PETER STIEGLITZ
RJ Palmer LLC
156 West 56th Street, 5th Floor
New York, New York 10019
 
    /s/ Peter Stirglitz                                         
ADDITIONAL WATSON HOLDER:
JOHN E. HEPPE, JR.
237 W. Montgomery Avenue
Haverford, Pennsylvania 19041
 
 
     /s/ John Heppe                                          



 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT A
 
5.12. ROLLOVER RIGHTS
 
Each lender (a “Bridge Lender”) under any of the June 2005 Bridge Loan
Agreement, the September 2005 Bridge Loan Agreement, the November 2005 Bridge
Loan Agreement and the January 2006 Bridge Loan Agreement (each such term as
defined in the Subordination Agreement dated as of January 31, 2006 among the
Company and certain lenders (the “January 2006 Subordination Agreement”)) shall
have the one-time right (the “Rollover Right”) on the terms provided below, to
purchase through the conversion of all or any portion of such Bridge Lender’s
outstanding Bridge Loans (as defined below, including principal and accrued and
unpaid interest) any Common Stock or securities convertible into Common Stock
(collectively, “Common Stock Equivalents”), that the Company may from time to
time propose to sell and issue after the date hereof in the first Subsequent
Material Offering (as defined below) to occur after the date hereof.
 
(a)    If the Company proposes to issue and sell in one transaction or series of
related transactions to unaffiliated, third party investors (other than (i)
issuances of options or restricted stock units to employees, consultants or
directors, (ii) interest on debt payable in common stock, (iii) pursuant to the
conversion of warrants or other convertible securities outstanding on the date
hereof, or (iv) sales or issuances of common stock to licensors in connection
with bona fide licensing deals), Common Stock and/or Common Stock Equivalents
for aggregate gross proceeds to the Company of at least $10,000,000 (inclusive
of any conversion of Bridge Loans pursuant to the Rollover Right) (a “Subsequent
Material Offering”), the Company shall give each Bridge Lender written notice (a
“Subsequent Material Offering Issue Notice”) describing the type and amount of
Common Stock and Common Stock Equivalents proposed to be issued and the price
and all the material terms upon which the Company proposes to issue such Common
Stock and Common Stock Equivalents, specifying a proposed closing date and the
principal amount of the Bridge Lender’s outstanding Bridge Loans (and including
copies of draft documents to the extent they exist).
 
(b)    Each Bridge Lender may exercise its Rollover Right with respect to such
Subsequent Material Offering by written notice to the Company (which notice may
specify which Bridge Loans it wishes to rollover, and in the absence of such
specification, the Company will choose the Bridge Loans for rollover in order of
issuance) given within 7 days after the Bridge Lender shall have received the
Subsequent Material Offering Issue Notice describing the Subsequent Material
Offering. If the material terms of the actual Subsequent Material Offering
differ from those specified in the Subsequent Material Offering Issue Notice,
each Bridge Lender shall be given the opportunity change the conversion election
they had made under the prior terms (including to elect to convert if they
previously did not do so).
 
(c)    The sale of any Common Stock and Common Stock Equivalents to Bridge
Lenders pursuant to this Section 5.12 shall be closed on the same terms,
pursuant to the same documents, at the same place as, and simultaneously with,
the sale of any such Common Stock and/or Common Stock Equivalents to any other
purchasers in the Subsequent Material Offering. At such closing the Bridge
Lender shall surrender notes being converted and the Company shall issue
replacement notes to the extent a note is converted in part.
 
(d)    Notwithstanding anything to the contrary contained herein, the Rollover
Right provided in this Section 5.12 shall apply solely to the first Subsequent
Material Offering occurring after the date hereof.
 
 
 

--------------------------------------------------------------------------------

 